Citation Nr: 0804054	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 RO decision that denied the 
veteran's claim of service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD as the 
result of exposure to several alleged in-service stressors.  

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for PTSD.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007). Following the issuance of 
the supplemental statement of the case (SSOC) in May 2005, 
the veteran submitted additional, non-duplicative evidence to 
substantiate his claims of in-service stressors.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 
(2007).  The veteran, through his representative, has waived 
RO consideration of that evidence in a December 2007 
submission.  However, because the evidence establishes a 
critical component in substantiating the veteran's service 
connection claim, the claim must be remanded for additional 
development.  

Specifically, this new evidence includes a document showing 
the Chronology of VC/NVA Attacks on the Ten Primary USAF 
Operating Bases in RVN 1961-1973 and a document listing the 
Lineage and Honors of the 37th Transportation Squadron 
(AETC).  The chronology confirms that there was indeed an 
attack on the Air Force base in Phu Cat on the night of 
February 6, 1968.  Service personnel records indicate that, 
while in Vietnam from February 6, 1968 through February 8, 
1969, the veteran served at Phu Cat Air Force base as part of 
the 37th Transportation Squadron.  Thus, the chronology 
appears to corroborate the veteran's stressor statement that 
he experienced an attack on his base the first night he 
arrived in Vietnam.  On remand this evidence should be 
reviewed.

After a thorough review of the veteran's claims folder, the 
Board has determined that it is necessary to provide the 
veteran with a VA examination.  The record reveals the 
veteran had a PTSD PCT admission assessment performed by VA 
in September 2004.  Although there is no formal diagnosis, 
the assessment report does suggest the veteran has symptoms 
that meet the full criteria for PTSD.  Therefore, the 
veteran's claim must be remanded in order to afford the 
veteran a VA examination to determine whether the veteran 
meets the DSM-IV criteria for PTSD and whether any PTSD 
diagnosis is etiologically related to his verified in-service 
stressor.  See 38 C.F.R. § 3.304(f); 4.125(a) (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a psychiatrist to determine 
(1) the current diagnosis(es) of any 
psychiatric disorders currently present; 
and (2) whether the veteran currently has 
PTSD, related to his verified stressor, 
i.e., the attack on his base the first 
night he arrived in Vietnam.  The 
psychiatrist should be mindful that this 
incident is the veteran's only verified 
stressor and that none of the other 
alleged stressors have been verified.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
psychiatrist.  The complete rationale for 
all opinions expressed should be provided.

In would be helpful if the psychiatrist 
would use the following language in his or 
her opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  

2.  Thereafter, the RO should readjudicate 
the appealed issue based on all the 
evidence of record, including the new 
evidence submitted by the veteran 
concerning his alleged in-service 
stressors.  If any claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



